DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: film 415 (see paragraph [0062] of the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 26 are objected to because of the following informalities:
Claim 7 recites the limitation "the thermally-conductive film" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 appears to have a typographical error in line 1.  The examiner respectfully suggests inserting -- to -- after “heat”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a heating element in claim 1; and
a heating element in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large-scale” in claim 3 is a relative term which renders the claim indefinite. The term “large-scale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “thin-film” in claim 12 is a relative term which renders the claim indefinite. The term “tin-film” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “thin-film” in claim 14 is a relative term which renders the claim indefinite. The term “tin-film” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, 13, 19, 21-24, 26, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,384,578 issued to Winkler (“Winkler”).

As for claims 1 and 21, Winkler discloses a flow probe comprising:
a housing (15) with walls (11, 18, 19) forming a conduit (11, 18, 19) to allow a liquid to flow therethrough;
a thermally-conductive material (20, 21) secured to a portion of the walls so that the thermally-conductive material (20, 21) is in thermal contact with a liquid flowing through the conduit;
a heating element (25) in thermal contact with the thermally-conductive material (20, 21) so that the heating element is not exposed to the conduit;
a proximal temperature sensor (23) upstream of the heating element (see Fig. 1), the proximal temperature sensor (23) in thermal contact with the thermally-conductive material (20, 21) so that the proximal temperature sensor is not exposed to the conduit;
a distal temperature sensor (24) downstream of the heating element (see Fig. 1), the distal temperature sensor (24) in thermal contact with the thermally-conductive material (20, 21) so that the distal temperature sensor is not exposed to the conduit; and
a controller (16) in communication with the heating element, the proximal temperature sensor, and the distal temperature sensor (see Fig. 1), the controller configured to:
control the heating element to apply heat to the thermally-conductive material (col. 2, lines 52-56);
determine an upstream temperature based at least in part on signals received from the proximal temperature sensor (col. 2, lines 52-56 and col. 3, lines 60-62);
determine a downstream temperature based at least in part on signals received from the distal temperature sensor (col. 2, lines 52-56 and col. 3, line 66 -col. 4, line 2);
adjust a power to the heating element based at least in part on a temperature differential between the downstream temperature and the upstream temperature (col. 2, lines 52-56 and col. 4, lines 2-7), the adjustment to the power being configured to achieve a targeted temperature differential (col. 4, lines 2-7); and
determine a liquid flow rate based on the adjusted heater power and the targeted temperature differential (col. 2, lines 56-58 and col. 3, lines 3-6).
As for claim 21, Winkler discloses a flow probe (see the rejection above) that performs the claimed method.

As for claim 2, Winkler discloses system electronics (see Figs. 1 and 2) in communication with the proximal (23) and distal (24) temperature sensors, the controller (16), and the heating element (25).

As for claim 6, Winkler discloses that the flow probe is shuntless (see Fig. 1).

As for claim 9, Winkler discloses that the flow probe is configured for use in an intravenous line (col. 1, lines 48-50 and col. 2,lines 14-16).

As for claim 13, Winkler discloses that the proximal temperature (23) sensor is a thermistor (col. 2, lines 38-41).

As for claim 19, Winkler discloses that the distal temperature sensor (24) is integrated (into right-side 22 in Fig. 1) with the heating element (25).

As for claim 22, Winkler discloses that determining the flow rate is also based on the difference between the measured upstream temperature and the measured downstream temperature (col. 2, lines 52-56 and col. 4, lines 2-7).

As for claim 23, Winkler discloses that measuring the upstream temperature (using 23) includes measuring a temperature of the thermally-conductive material (because 20 is in thermal contact with 23).

As for claim 24, Winkler discloses that measuring the downstream temperature (using 24) includes measuring a temperature of the thermally-conductive material at the heating element (because 21 is in thermal contact with 24 and 25).

As for claim 26, Winkler discloses that applying heat to the thermally-conductive material includes heating the heating element (25) that is in thermal contact with the thermally-conductive material (col. 3, lines 62-66; note the thermally-conducting material 21 is between heater 25 and tubing segment 19).

As for claim 29, Winkler discloses that determining the flow rate is also based on the targeted difference between the upstream temperature and the downstream temperature (col. 2, lines 62-56 and col. 4, lines 2-7).

As for claim 30, the examiner notes that the claim recites the intended result of the step of determining the flow rate.  However, it has been held that  a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"  See MPEP 2114.04 (I) and Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Therefore, Winkler discloses all that is required of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent Application Publication 2018/0053547 by Juillerat et al. (“Juillerat”).

As for claim 3, Winkler discloses the flow probe of claim 2 (see the rejection of claim 2 above) including that the system electronics includes large-scale electronics (26).
Winkler does not disclose that the large-scale electronics are configured to withstand electron beam or gamma-ray sterilization.
However, Juillerat discloses large-scale electronics that are configured to withstand electron beam or gamma-ray sterilization (paragraph [0007]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the large-scale electronics of Winkler to withstand electron beam or gamma-ray sterilization as disclosed by Juillerat in order to ensure that the flow probe can be sterilized (Juillerat: paragraph [0003]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent 2,583,561 issued to General et a. (“General”).

As for claim 4, Winkler discloses the flow probe of claim 2 (see the rejection of claim 2 above).
Winkler does not disclose that the system electronics are not semi-conductor based.  Instead, Winkler is silent as to the material basis of the system electronics.  Winkler discloses that the system electronics (26) indicates the amount of detected flow (col. 2, lines 56-58).
However, General discloses system electronics (22) that are not semi-conductor based (col. 2, lines 45-49).  General discloses that the system electronics (22) indicates the amount of detected flow (col. 2, lines 45-49).
Because Winkler and General both disclose system electronics that indicate an amount of detected flow, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the system electronics of General for the system electronics of Winkler to achieve the predictable result of providing a structure to indicate an amount of detected flow.

As for claim 5, Winkler as modified by General discloses that the system electronics include discrete electronic components (General: vacuum tubes; col. 2, lines 45-49).  Regarding the recitation that the system electronics include MEMS-based fabrication techniques, the examiner notes that this recitation describes the process of making the system electronics and does not structurally distinguish the claimed invention over the prior art.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent Application Publication 2011/0009720 by Kunjan et al. (“Kunjan”).

As for claim 7, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Winkler does not disclose that the housing further includes a conformal coating of waterproof, biocompatible material on an inner side of the thermally-conductive film.
However, Kunjan discloses a conformal coating of waterproof, biocompatible material (heparin: Claim 43) on an inner side of a fluidic system including a catheter (Claim 43: see the limitation beginning “the catheter comprising…”.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluidic system, including the conduit and thermally conductive material, of Winkler to include the waterproof, biocompatible material as disclosed by Kunjan in order to prevent platelet adhesion and thrombus formation in the fluidic system (Kunjan: Claim 43).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent Application Publication 2012/0186509 by Milijasevic et al. (“Milijasevic”).

As for claim 8, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Winkler does not disclose that the flow probe includes luer lock connectors on a proximal end and a distal end of the housing.
	However, Milijasevic discloses a flow probe that includes a luer lock connector (22).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify he flow probe of Winkler to include a luer lock connector of Milijasevic on the proximal and distal ends in order to provide standardized connectors for the flow probe.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent 4,548,078 issued to Bohrer et al. (“Bohrer”).

As for claim 10, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Winkler does not disclose that the proximal temperature sensor is positioned between 25 mm and 50 mm from a proximal end of the conduit, because Winkler does not disclose optimizing the position of the flow probe with respect to ends of the conduit.
However, Bohrer discloses optimizing a position of a flow probe with respect to ends of a conduit (col. 3, lines 3-10).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the position of the flow probe of Winkler to be optimized as disclosed by Bohrer in order to obtain a substantially fully developed flow profile (Bohrer: col. 3, lines 3-10).
Winkler as modified by Bohrer does not explicitly disclose that the proximal temperature sensor is positioned between 25 mm and 50 mm from a proximal end of the conduit.
However, Bohrer discloses optimizing a position of a flow probe with respect to ends of a conduit (col. 3, lines 3-10).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the position of the proximal temperature sensor of Winkler and Bohrer to be the claimed location in order to achieve the predictable result of obtaining a substantially fully developed flow profile (Bohrer: col. 3, lines 3-10).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent 10,598,529 issued to Skarping et al. (“Skarping”).

As for claims 11 and 25, Winkler discloses the flow probe of claim 1 and the method of claim 23 (see the rejection of claims 1 and 23 above).
Winkler does not disclose that the distal temperature sensor is positioned less than or equal to 5 mm from a distal end of the heating element, because Winkler does not disclose optimizing the position of the distal temperature sensor with respect to the heating element.
However, Skarping discloses optimizing a position of a distal (i.e. downstream) temperature sensor with respect to a heating element (col. 1, lines 45-49).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the position of the distal temperature sensor of Winkler to be optimized as disclosed by Skarping in order to measure the flow with the highest possible accuracy (Skarping: col. 1, lines 45-49).
Winkler as modified by Skarping does not explicitly disclose that the distal temperature sensor is positioned less than or equal to 5 mm from a distal end of the heating element.
However, Skarping discloses optimizing a position of a distal (i.e. downstream) temperature sensor with respect to a heating element (col. 1, lines 45-49).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the position of the distal temperature sensor of Winkler and Skarping to be the claimed location in order to achieve the predictable result of measuring the flow with the highest possible accuracy (Skarping: col. 1, lines 45-49).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent 4,651,564 issued to Johnson et al. (“Johnson”).

As for claim 12, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Winkler does not disclose that the proximal temperature sensor is a thin-film thermocouple.  Instead, Winkler discloses that the proximal temperature sensor (23) is a thermistor (col. 2, lines 38-41)
	However, Johnson discloses a proximal temperature sensor (24) that is a thin-film thermocouple (col. 19, lines 34-39). Johnson discloses that a thin-film thermocouple can be substituted for a thermistor (col. 19, lines 34-39).
	Because Johnson discloses that a thin-film thermocouple can be substituted for a thermistor (col. 19, lines 34-39), it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the thermistor of Winkler for a thin-film thermocouple as disclosed by Johnson in order to achieve the predictable result of providing a temperature sensor.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent 6,361,206 issued to Bonne (“Bonne”).

As for claim 14, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Winkler does not disclose that the heating element is a thin-film heating element.  Instead, Winkler discloses that the heating element (25) is a resistive heating element that applies heat for measuring fluid flow (col. 2, lines 44-46).
However, Bonne discloses a heating element (46) that is a thin-film heating element (col. 7, lines 23-28).  Bonne discloses that the thin-film heating element is a resistive heating element that applies heat for measuring fluid flow (col. 3, lines 53-64).
	Because Winkler and Bonne both discloses resistive heating elements that apply heat for measuring fluid flow, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the thin-film heating element of Bonne for the heating element of Winkler to achieve the predictable result providing a resistive heating element that applies heat for measuring fluid flow.

Claims 15, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent Application Publication 2003/0221483 by McMillan et al. (“McMillan”).

As for claim 15, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Winkler does not disclose that the controller implements a proportional-integral-derivative control scheme to control the heating element.
However, McMillan discloses a controller (E) that implements a proportional-integral-derivative control scheme to control a heating element (paragraphs [0029], [0030] and [0032]-[0034]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the controller of Winkler to implement a proportional-integral-derivative control scheme as disclosed by McMillan in order to provide fast response at high flow (McMillan: paragraph [0030]).

As for claim 18, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Winkler does not disclose that the flow probe is configured to be responsive to changes in flow rate in less than 1 second, because Winkler does not disclose that the controller implements a proportional-integral-derivative control scheme to control the heating element.
However, McMillan discloses a controller (E) that implements a proportional-integral-derivative control scheme to control a heating element (paragraphs [0029], [0030] and [0032]-[0034]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the controller of Winkler to implement a proportional-integral-derivative control scheme as disclosed by McMillan in order to provide fast response at high flow (McMillan: paragraph [0030]).
Although Winkler as modified by McMillan discloses that the flow probe is configured to provide fast response at high flow (McMillan: paragraph [0030]), Winkler as modified by McMillan does not explicitly disclose that the fast response is responsive to changes in flow rate in less than 1 second.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, McMillan discloses the general conditions of a fast response.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the speed of the fast response of Winkler and McMillan such that the response is responsive to changes in the claimed amount of time in order to achieve the predictable result of measuring the flow with the desired quickness (McMillan: paragraph [0030]).

As for claim 27, Winkler discloses the flow probe of claim 21 (see the rejection of claim 21 above).
Winkler does not disclose that adjusting power includes using a proportional-integral-derivative control scheme to control the heating element.
However, McMillan discloses that adjusting power includes using a proportional-integral-derivative control scheme to control a heating element (paragraphs [0029], [0030] and [0032]-[0034]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Winkler to implement a proportional-integral-derivative control scheme as disclosed by McMillan in order to provide fast response at high flow (McMillan: paragraph [0030]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”).

As for claim 16, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Winkler does not explicitly disclose that the flow probe is configured for use with liquids in a temperature range greater than or equal to 5° C and less than or equal to 50° C.
However, Winkler discloses that the flow probe is used to provide fluids such as whole blood to a human patient (col. 1, lines 18-22).  One having ordinary skill in the art would recognize that a human patient has a body temperature of 37° C which is within the claimed temperature range.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow probe of Winkler to be configured for use within the claimed temperature range in order to allow fluids to be comfortably delivered into a human patient.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of “Central Zone Blood Component Administration Quick Reference Chart-Adult” by Alberta Health Services (“Alberta Health Services”).

As for claim 17, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Although Winkler discloses that the flow probe is used to introduce plasma to a human patient (col. 1, lines 18-22), Winkler does not explicitly disclose that the flow probe is configured for use with liquids with flow rates in a range greater than or equal to 0 mL/min and less than or equal to 180 mL/min because Winkler does not disclose the flow rate at which plasma should be introduced.
However, Alberta Health Services discloses that plasma should be introduced to a human patient at a rate of 2 mL/min (Chart on page 1: Column: Infusion/Rate Information and Row: Fresh Frozen Plasma (FFP)), which is within the claimed flow rate range.
Therefore, It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow probe of Winkler to be configured for use with liquids in the claimed flow rate range as disclosed by Alberta Health Services in order to allow the proper introduction of plasma into a human patient.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent 1,156,638 issued to Simmons (“Simmons”).

As for claim 20, Winkler discloses the flow probe of claim 1 (see the rejection of claim 1 above).
Winkler does not explicitly disclose that the controller determines liquid flow rate using a lookup table that associates heater power to flow rate. Instead, Winkler discloses that the controller determines liquid flow rate using electrical circuitry that associates heater power to flow rate (col. 3, lines 11-35).
However, Simmons discloses that a liquid flow rate can be determined using a lookup table that associates heater power to flow rate (page 2, lines 9-14).
Because Simmons and Winkler both disclose structures for determining a liquid flow rate, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the lookup table of Simmons for the electrical circuitry of Winkler to achieve the predictable result of providing structure that determines a liquid flow rate based on power.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,384,578 issued to Winkler (“Winkler”) in view of U.S. Patent Application Publication 2001/0027684 by Lotters et al. (“Lotters”).

As for claim 28, Winkler discloses the flow probe of claim 21 (see the rejection of claim 21 above).
Winkler does not disclose adjusting the targeted difference between the upstream temperature and the downstream temperature.
However, Lotters discloses adjusting (using a fixed-value resistor 12) a targeted difference between an upstream temperature and a downstream temperature (paragraph [0093]).  Furthermore, it has been held that adjustability, where needed, is not a patentable advance.  See MPEP 2144.04 (V)(D).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Winkler by adjusting the targeted difference as disclosed by Lotters because Lotters discloses an art recognized need for adjusting the targeted difference (Lotters: paragraph [0093]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,550,325 issued to Inushima et al. (“Inushima”) is cited for all that it discloses including a thermally conductive material in contact with a proximal temperature sensor, a distal temperature sensor and a heating element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853